Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruch et al. (U.S. Patent 6,652,064 B2) 
	Bruch discloses the following claimed subject matter:
Re-claim 1, 8, and 14, a system comprising: a printer maintenance system comprising: memory configured to store defect information of a group of nozzles of a printer; and a processor configured to determine whether the group of nozzles have a number of nozzle defects that exceeds a threshold based on the defect information, the processor further configured, in response to a determination that the threshold is exceeded, to determine a type of cleaning operation, a cleaning duration, and a cleaning intensity to perform for the group of nozzles based on the defect information, the processor further configured to initiate a cleaning operation for the group of nozzles according to the type of cleaning 
The printing method and the tangible computer readable medium including programmed instructions recited in independent claims 8 and 14 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable. (col.3, line 43- col.5, line 9)

Re-claim 2, 9, 15, wherein: the processor is further configured to track, in the memory, a nozzle defect history and a nozzle cleaning history for the group of nozzles, to determine whether the nozzle defects of the group of nozzles are persistent based on the nozzle defect history and the nozzle cleaning history, and to exempt the nozzle group from cleaning operations if a number of persistent defects in the nozzle group exceeds another threshold. (col.22, line 42 – col.25, line 13)

Re-claim 3, 10, 16, wherein: the processor is further configured to determine that the nozzle defects are persistent based on a number of previous cleaning operations that failed to correct a particular nozzle. (see also col.22, line 42 – col.26, line 5)

Re-claim 4, 11, 17, wherein: the processor is further configured to determine the threshold based on an acceptable print quality level input by a user. (col.7, lines 10-18; col.29, lines 37-58; col.37, lines 45-65)

Re-claim 5, 12, 18, wherein: the processor is further configured to determine a defect type of each of the nozzle defects, and to determine the type of cleaning operation, the cleaning duration, and the cleaning intensity to perform for the group of nozzles based on the defect type of each of the nozzle defects. (col.19, line 53 – col.22, line 41)

Re-claim 6, 13, 19, wherein: the processor is further configured to identify a cleaning schedule for the group of nozzles, the processor is further configured, in response to determining that the threshold number of nozzle defects for the group of nozzles is not exceeded, to maintain the cleaning schedule for the group of nozzles, and the processor is further configured, in response to determining that the threshold number of nozzle defects for the group of nozzles is exceeded, to modify the cleaning schedule of the group of nozzles to change one or more of the cleaning type, the cleaning intensity, the cleaning duration for the group of nozzles, and a post-cleaning wait time for the group of nozzles. (col.29, line 37-col.30, line 51; col.35, line 3 –col.38, line 38)

Re-claim 7, a printer comprising: a print engine including printheads each having a plurality of nozzles configured to eject ink; and one or more cleaning systems each configured to perform a cleaning function on the printheads of a printer, each cleaning function including multiple cleaning intensities and multiple cleaning durations. (col.26)

Re-claim 20, wherein the method further comprises: obtaining image data of a test chart printed by the group of nozzles; analyzing the image data of the test chart to identify one or more nozzle defects; and determining whether the threshold number of nozzle defects for the group of nozzles is exceeded as a result of the one or more nozzle defects detected in the test chart. (see also printing a plot (1140), col.19, line 53 – col.22, line 41; figs.10-13)

Response to Amendment
	
Applicant's Amendment filed May 19, 2021 has been entered and carefully considered. However, arguments with respect to claims 1-20 are not deemed to be persuasive.

Examiner disagreed with this contention. Bruch (col.21, line 48-col.22, line 50) clearly pointed out the process that allows to adjust servicing based on the nozzle health information gathered during the drop detections, wherein an associated set of failure codes and their specific recovery functions or actions triggered as shown in Table 2. Each failure mode code will have a different types of cleaning (spitting, wiping, priming), duration (no wait time required in Punctual nozzle out recovery; col.37, line 26, as compared to Many bubbles recovery; col.38, lines 3+), intensity (the lower the code the less aggressive/strong recovery action; col.30, lines 1-18; col.35, lines 42-46).
Re-claim 4, 11, 17, Applicant argues that Bruch cannot fairly disclose determining a threshold based on a print quality level input by a user.
Examiner also disagreed. Bruch (col.7, lines 10-18; col.19, lines 8-10) pointed out that the printer controller (30) may also operate in response to the user input such as the printer status and a particular program being run. In this case, the statuses of the nozzle and a function to improve image quality is selected accordingly.
Re-claim 6, 13, 19, Applicant further argues that there is no discussion of modifying a cleaning schedule or changing attributes thereof including a post-cleaning wait time for the group of nozzles.
Examiner again disagreed. Firstly, Bruch (col.21, lines 48-57) suggests that various new associations between the failure mode/code and recovery/actions can be modified or defined, e.g. adding delay time to the current process (col.19, lines 8-22). As for the modifying cleaning schedule, including a post-cleaning wait time for the group of nozzles, Bruch suggests checking if the previous recovery between the last and current drop detection is fully recovered at a particular efficiency, then different code and respective recovery is executed in term of the strength of the service. (col.29, line 37-col.30, line 51)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  

	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. .
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853
August 13, 2021